 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERRY WILLIAMS,                                    No. 1:14-cv-02076-DAD-EPG (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING IN
14    MARTIN D. BITER and A. MANASRAH,                   PART DEFENDANTS’ MOTION TO
                                                         DISMISS
15                        Defendants.
                                                         (Doc. Nos. 25, 35)
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302. This case now proceeds on plaintiff’s first amended

20   complaint, filed on May 11, 2015. (Doc. No. 13.) Plaintiff’s first amended complaint was

21   screened and the assigned magistrate judge concluded plaintiff “stated a claim against Defendant

22   Martin Biter and A. Manasrah based on violations of the Eighth Amendment for his claims

23   related to arsenic in the drinking water, valley fever, and a lack of medical care.” (Doc. No. 20 at

24   1.)

25          On August 17, 2016, defendants filed a motion to dismiss. (Doc. No. 25.) On September

26   6, 2016, plaintiff filed a statement of non-opposition to defendants’ motion to dismiss his claims

27   related to failure to treat his hepatitis C due to his failure to exhaust administrative remedies prior

28   to filing suit. (Doc. No. 29.) On September 29, 2016, plaintiff filed an opposition to the
                                                         1
 1   remainder of the motion to dismiss. (Doc. No. 31.) The magistrate judge issued findings and

 2   recommendations on January 31, 2017, recommending that the motion to dismiss be granted in

 3   part and denied in part. (Doc. No. 35.) Specifically, the magistrate judge recommended: (1) that

 4   any claim for failure to treat hepatitis C be dismissed based on plaintiff’s non-opposition; (2) that

 5   any claim against defendant Biter for deliberate indifference to serious medical needs be

 6   dismissed; (3) that any claim against defendant Manasrah for unconstitutional conditions of

 7   confinement based on exposure to Valley Fever be dismissed; (4) that any conditions of

 8   confinement claim against either defendant for exposure to high levels of arsenic in the drinking

 9   water be dismissed; (5) that any claim against defendant Manasrah for deliberate indifference to

10   serious medical needs be dismissed with further leave to amend; and (6) that defendants’ motion

11   to dismiss based upon their assertion of entitlement to qualified immunity be denied without

12   prejudice. (Id. at 23–24.) The findings and recommendations provided the parties an opportunity

13   to file objections within thirty days, and to subsequently file replies. Both parties objected and

14   filed replies. (Doc. Nos. 36, 37, 38, 39.)

15          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

16   undersigned has conducted a de novo review of this case. Having carefully reviewed the entire

17   file, the undersigned concludes the findings and recommendations are supported by the record

18   and proper analysis. Defendants have objected to those findings and recommendations because

19   they believe they are entitled to dismissal on qualified immunity grounds, arguing that it was not

20   clearly defined that exposing inmates to Valley Fever violated a constitutional right. (Doc. No.
21   37 at 1–2.) The undersigned is not persuaded by the argument advanced by defendants.

22          In various decisions, both the Supreme Court and the Ninth Circuit have concluded that

23   exposure to hazardous environmental conditions in a prison, including toxic substances,

24   dangerous work environments, temperature extremes, dangerous diseases, and more, can form the

25   basis of an Eighth Amendment conditions of confinement claim. See Helling v. McKinney, 509

26   U.S. 25, 28–29 (1993) (upholding Eighth Amendment claim based upon exposure to tobacco
27   smoke); Morgan v. Morgensen, 465 F.3d 1041, 1047 (9th Cir. 2006) (holding that it was clearly

28   established law that a “safety hazard in an occupational area” violated prisoner’s Eighth
                                                        2
 1   Amendment rights); Keenan v. Hall, 83 F.3d 1083, 1089–90 (9th Cir. 1996) (concluding that

 2   deprivation of outdoor exercise, excessive noise and lighting, lack of ventilation, inadequate

 3   access to basic hygiene supplies, and inadequate food and water were sufficient to state an Eighth

 4   Amendment claim); Wallis v. Baldwin, 70 F.3d 1074, 1076–77 (9th Cir. 1995) (noting asbestos

 5   exposure could serve as the basis for an Eighth Amendment claim); Kelley v. Borg, 60 F.3d 664,

 6   666–67 (9th Cir. 1995) (holding that the law was sufficiently clearly established to allow an

 7   Eighth Amendment claim for failing to remove inmate from cell where he was exposed to

 8   unidentified “fumes” which rendered him unconscious to proceed); Gillespie v. Civiletti, 629 F.2d

 9   637, 642 (9th Cir. 1980) (noting inadequate heat can permit Eighth Amendment claim). This

10   principle is also well-established by the decisions of other circuit courts. See, e.g., Hinojosa v.

11   Livingston, 807 F.3d 657, 669 (5th Cir. 2015) (identifying “the well-established Eighth

12   Amendment right not to be subjected to extremely dangerous temperatures without adequate

13   ameliorative measures”); Powers v. Snyder, 484 F.3d 929, 931 (7th Cir. 2007) (exposure of

14   prisoner to hepatitis or other serious diseases can state claim under Eighth Amendment); Vinning-

15   El v. Long, 482 F.3d 923, 924 (7th Cir. 2007) (noting that “[a]ny number of opinions”

16   demonstrate that environmental conditions such as flooding and exposure to blood and feces in

17   cells can form the basis of an Eighth Amendment claim); Atkinson v. Taylor, 316 F.3d 257, 268–

18   69 (3d Cir. 2003) (collecting cases from the Second, Fifth, Sixth, Seventh, and Eighth Circuits

19   concerning exposure to environmental tobacco smoke); DeSpain v. Uphoff, 264 F.3d 965, 979

20   (10th Cir. 2001) (concluding the law was sufficiently clearly established to permit Eighth
21   Amendment claims concerning cells flooded with sewage to proceed); Shannon v. Graves, 257

22   F.3d 1164, 1168 (10th Cir. 2001) (exposure to human waste can state Eighth Amendment claim

23   because it “carries a significant risk of contracting infectious diseases such a Hepatitis A, shigella,

24   and others”); Herman v. Holiday, 238 F.3d 660, 664 (5th Cir. 2001) (Eighth Amendment claim

25   can be based on “showing that the inmate was exposed to unreasonably high levels of

26   environmental toxins”); Warren v. Keane, 196 F.3d 330 (2d Cir. 1999) (recognizing Eighth
27   Amendment claims for exposure to both second-hand smoke and asbestos); LaBounty v.

28   Coughlin, 137 F.3d 68, 74 (2d Cir. 1998) (“[A] reasonable person would have understood that
                                                        3
 1   exposing an inmate to friable asbestos could violate the Eighth Amendment.”); Smith v.

 2   Copeland, 87 F.3d 265, 268 (8th Cir. 1996) (exposure to raw sewage can state Eighth

 3   Amendment claim); Henderson v. DeRobertis, 940 F.2d 1055, 1059 (7th Cir. 1991) (“The right of

 4   prisoners to adequate heat and shelter was known in 1982.”); DeGidio v. Pung, 920 F.2d 525,

 5   531–33 (8th Cir. 1990) (upholding Eighth Amendment claims based on exposure to tuberculosis);

 6   see also Johnson v. Epps, 479 Fed. App’x 583, 590–91 (5th Cir. 2012) (exposure to unsterilized

 7   barbering instruments potentially contaminated with HIV-positive blood sufficient to state Eighth

 8   Amendment claim); Loftin v. Dalessandri, 3 Fed. App’x 658, 660–63 (10th Cir. 2001)

 9   (recognizing that an inmate could state an Eighth Amendment claim for exposure to tuberculosis).

10   In short, a reasonable prison official knows the Constitution does not permit him or her to

11   knowingly subject inmates to environmental conditions that pose a serious risk of harm, to their

12   health or otherwise, without seeking to abate those risks.

13          The judges of the Eastern District of California, where almost all cases involving Eighth

14   Amendment claims based upon exposure to Valley Fever emanate from, have differed on the

15   proper application of qualified immunity in Valley Fever cases. Compare Allen v. Kramer, No.

16   1:15-cv-01609-DAD-MJS, 2016 WL 4613360, at *7–9 (E.D. Cal. Aug. 17, 2016), with Jackson

17   v. Brown, 134 F. Supp. 3d 1237, 1248 (E.D. Cal. 2015).1 Nonetheless, the undersigned

18   concludes that it is inappropriate to hold at the pleading stage—i.e., no matter what the evidence

19   might show—that a prison official could not have reasonably known he was violating the

20   Constitution by intentionally and knowingly exposing a high-risk inmate to an increased risk of
21   contracting Valley Fever. In this regard, a key issue in Eighth Amendment claims such as this

22   one is the level of knowledge that defendants possessed about both the existence and seriousness

23   of the harm which faced plaintiff. See, e.g., Farmer v. Brennan, 511 U.S. 825, 847 (1994) (“[A]

24   prison official may be held liable under the Eighth Amendment for denying humane conditions of

25   1
        In part, due to these seemingly divergent views, the undersigned has delayed issuing this and
26   several other orders in cases involving assertions of a qualified immunity defense to Eighth
     Amendment claims based upon exposure to Valley Fever. In this regard, the court notes that oral
27   argument was held on May 17, 2017, before the Ninth Circuit in the consolidated matter of Hines
     v. Youseff, Nos. 15-16145, 15-17076, 15-17155, 15-17201 (9th Cir. 2015), in which the issue is
28   presented. That case remains under submission as of the date of this order.
                                                        4
 1   confinement only if he knows that inmates face a substantial risk of serious harm and disregards

 2   that risk by failing to take reasonable measures to abate it.”); Morgan, 465 F.3d at 1047 (noting

 3   that the inmate had alerted prison officials to the hazardous condition but had been ordered to

 4   return to work anyway); Wallis, 70 F.3d at 1077 (highlighting specific evidence showing the

 5   defendants “knew of the existence of and dangers posed by asbestos in the [prison’s] attics”).

 6          Of course, it is well-established that Valley Fever can pose an objectively serious health

 7   risk, at least to certain individuals. As the Ninth Circuit has previously recognized:

 8                  According to the Center for Disease Control and Prevention
                    (“CDC”), “[s]ymptomatic coccidioidomycosis [Valley Fever],
 9                  which occurs in approximately 40% of all infections, has a wide
                    clinical spectrum, including mild influenza-like illness, severe
10                  pneumonia, and disseminated disease.” The disseminated form of
                    the disease—that is, when the fungus spreads from the lungs to the
11                  body’s other organs—is the most serious. Disseminated cocci may
                    cause miliary tuberculosis, bone and joint infections (including
12                  osteomyelitis), skin disease, soft tissue abscesses, and meningitis.
13   Edison v. United States, 822 F.3d 510, 514–15 (9th Cir. 2015); see also Zurich Ins. Co. v.

14   Sigourney, 278 F.2d 826, 828 (9th Cir. 1960) (noting there was “no doubt” the appellee was “now

15   totally disabled from a disease known as occidioidomycosis—called on the West Coast ‘San

16   Joaquin Valley Fever’”). If defendants knew of a serious health risk to plaintiff and nevertheless

17   subjected him to it without a sufficient penological justification—for example, simply because the

18   Supreme Court, Ninth Circuit or district court had not yet ordered them to abate this specific

19   danger—it is doubtful in the undersigned’s view that they could avail themselves of the shield of

20   qualified immunity. See Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (“We do not require a
21   case directly on point, but existing precedent must have placed the statutory or constitutional

22   question beyond debate.”); Hope v. Pelzer, 536 U.S. 730, 741 (2002) (“Officials can still be on

23   notice that their conduct violates established law even in novel factual circumstances.”); Hamby

24   v. Hammond, 821 F.3d 1085, 1095 (9th Cir. 2016) (“[A] plaintiff need not find a case with

25   identical facts in order to survive a defense of qualified immunity.”); Serrano v. Francis, 345

26   F.3d 1071, 1076–77 (9th Cir. 2003).
27          While it may emerge through the course of these proceedings that one or more of

28   plaintiff’s allegations are not supported by the evidence, the allegations provide a sufficient basis
                                                        5
 1   upon which to deny the invocation of qualified immunity at this stage of the proceedings. See

 2   Keates v. Koile, 883 F.3d 1228, 1240 (9th Cir. 2018) (“Our denial of qualified immunity at this

 3   stage of the proceedings does not mean that this case must go to trial” because “[o]nce an

 4   evidentiary record has been developed through discovery, defendants will be free to move for

 5   summary judgment based on qualified immunity.”) (quoting O’Brien v. Welty, 818 F.3d 920, 936

 6   (9th Cir. 2016)). Defendants’ motion to dismiss on qualified immunity grounds is therefore

 7   properly denied.

 8          Plaintiff, for his part, objects only to the magistrate judge’s recommendation to dismiss his

 9   claim for deliberate indifference to serious medical needs in violation of the Eighth Amendment.

10   (Doc. No. 36 at 1.) Plaintiff argues that his preexisting medical conditions—including asthma,

11   diabetes, hepatitis C, abnormal heart condition, and arthritis—coupled with his “forced exposure

12   to increased risk of valley fever [sic],” created an “unacceptible [sic] high risk of serious medical

13   consequences.” (Id. at 3.) Plaintiff further argues that because defendant Manasrah disregarded

14   plaintiff’s medical requests, plaintiff’s condition has worsened, resulting in problems breathing,

15   kidney/bladder problems, prostate problems, blood in urine, coughing, and night sweats, among

16   other symptoms. (Id. at 4, 7–8.)

17          Plaintiff’s objection in this regard is unavailing because it simply repeats the allegations in

18   his first amended complaint, which the magistrate judge appropriately found were too ambiguous

19   to provide defendants with fair notice of precisely what conditions plaintiff was alleging

20   defendants failed to adequately treat. (Doc. No. 35 at 21–23.) In light of that finding, the
21   magistrate judge recommended granting plaintiff leave to amend this claim – a recommendation

22   which the undersigned will adopt.

23          Accordingly, the court hereby orders that:

24            1.    The findings and recommendations issued by the magistrate judge on January 31,

25                  2017 (Doc. No. 35) are adopted in full;

26            2.    Defendants’ motion to dismiss (Doc No. 25) is granted in part;
27            3.    To the extent that plaintiff asserted a claim against defendants for failure to treat

28                  his hepatitis C in violation of the Eighth Amendment, that claim is dismissed;
                                                         6
 1          4.    To the extent that plaintiff asserted a claim against defendant Biter for deliberate

 2                indifference to serious medical needs in violation of the Eighth Amendment, that

 3                claim is dismissed;

 4          5.    To the extent that plaintiff asserted an Eighth Amendment conditions of

 5                confinement claim against defendant Manasrah for exposing plaintiff to Valley

 6                Fever in violation of the Eighth Amendment, that claim is dismissed;

 7          6.    To the extent plaintiff asserted an Eighth Amendment conditions of confinement

 8                claim against defendant Manasrah pertaining to arsenic laced drinking water, that

 9                claim is dismissed;

10          7.    Plaintiff’s Eighth Amendment conditions of confinement claim against defendant

11                Biter related to exposure to high levels of arsenic in the drinking water is

12                dismissed;

13          8.    Plaintiff’s claim against defendant Manasrah for deliberate indifference to serious

14                medical needs in violation of the Eighth Amendment is dismissed with leave to

15                amend;

16          9.    Defendants’ motion to dismiss on qualified immunity grounds as to plaintiff’s

17                claim of violation of the Eighth Amendment in relation to Valley Fever is denied

18                without prejudice; and

19          10.   This case is referred back to the magistrate judge for further proceedings.

20   IT IS SO ORDERED.
21
       Dated:     January 9, 2019
22                                                    UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                     7
